NASH, J.
The plaintiff alleges in her complaint that by reason of the negligence of the defendant, while the plaintiff was riding in one of its cars, the car suddenly stopped, and the wires conducting the electricity used for the propulsion of the car, and the guy wires used to keep the trolley wire in proper position, were so disturbed and broken that the plaintiff received a severe electrical shock, and her legs, feet, and back were burned, and the plaintiff was otherwise severely injured. The circumstances of the accident, as stated by the counsel for the plaintiff, are very brief: “Plaintiff took one of the defendant’s cars going towards the center of the city on South avenue, opposite Linden street. She sat down nearly in the middle of the car, but nearest to the conductor’s door, on the side nearest the roadway, and facing the sidewalk. The railway ran between the curb and the sidewalk. Plaintiff was the only passenger. The car was going fast, and did not slow up before the accident. It was approaching a sharp curve. As it passed the curve at Grand street there came a crash, the car stopped right there, and the lights went out. It seemed all in the same second of time. The car jumped off at the curve, and broke the first guy wire, carrying along with it 30 or 50 feet of the broken guy wire, 20 feet from the first.” The plaintiff testified that she received the injuries alleged to have been sustained while seated, and by being thrown from side to side of the car,—caused, as it seemed to her, by the electrical disturbances. The only effect of the breaking of the guy wire was to cause the end of the broken wire to hang over the doorway of the car; the end hanging down part way or touching the ground. The trolley wires did not touch the car, or fall. The car, constructed in the ■ordinary manner of electric cars used on the street railways, was in perfect condition and •order, and uninjured. No proof was offered by the plaintiff as to the. way. or in what manner, an electrical current could, under such conditions, have entered the car from the guy or trolley wires. The evidence of electrical experts called by the defendant (Green, Pratt, and Adams) fully explains the impossibility of such an occurrence from such a cause. The testimony of these experts is in accordance with common experience that it is perfectly safe to ride in electric cars on the streets of our cities and towns, and that the electricity for their propulsion cannot enter into the ear, to the injury of a passenger, either from the ■operation of the trolley or from a broken guy wire hanging over outside the end of a car. Plaintiff’s exceptions overruled, and motion for a new trial denied, with costs, and judgment ■ordered for defendant on the verdict, with •costs. All concur.